Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christie G. Brown appeals the district court’s orders denying relief on her employment discrimination claim and denying *202her motion to amend the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Top Guard, No. 2:14-cv-00470-MSD-LRL (E.D.Va. May 29, 2015; Aug. 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.